

Exhibit 10.6


First Right of Refusal Agreement


This First Right of Refusal Agreement (this “Agreement”) is entered into as of
January 1, 2013 (the “Effective Date”) by and between Contango Oil & Gas
Company, a Delaware Corporation (“Contango”) and Juneau Exploration, L.P., a
Texas limited partnership (“JEX”). Contango and JEX may be referred to herein
collectively as the “Parties” or individually as “Party”.


RECITALS


Contango is an independent oil and gas company whose business is to explore,
develop, produce and acquire natural gas and oil properties onshore and offshore
in the Gulf of Mexico.


JEX is in the business of generating and marketing exploration prospects for oil
and gas as well as ownership in production of oil and gas and other related
interests.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, Contango and JEX agree, as follows:


1.
First Right of Refusal. Subject to the terms and conditions set forth in this
Agreement, JEX hereby grants to Contango a first right of refusal to Contango to
purchase any exploration prospects generated and recommended by JEX during the
term of this Agreement. JEX will present its recommended prospects to Contango
along with its terms and conditions for purchasing each prospect and Contango
shall have the first right of refusal to purchase the prospect from JEX for a
period of 10 days, subject to mutually acceptable terms.



2.
Compensation. During the terms of this Agreement Contango shall pay to JEX as
consideration for this First Right of Refusal the sum of Five hundred thousand
dollars ($500,000) annually to be paid quarterly in the amount of One hundred
twenty five thousand dollars ($125,000) at the beginning of each quarter being
January 1st, April 1st, July 1st and October 1st during the term of this
Agreement.



3.
Term of Agreement. This agreement shall commence on the Effective Date and
remain in full force and effect through December 31, 2014. This Agreement may be
terminated by either party with 10 days prior written notice with said
termination being effective at the end of the quarter for which said First Right
of Refusal Compensation has been paid.



4.
Confidentiality. Contango agrees that the prospect information shall be kept
strictly confidential and shall not be sold, traded, published, or otherwise
disclosed to anyone in any manner whatsoever, including by means of photocopy or
reproduction, without the prior written consent of JEX. Furthermore, Contango
agrees not to use the prospect




--------------------------------------------------------------------------------



information or allow the use thereof, for purposes adverse to or in competition
with JEX for the acquisition of oil and gas interests located within the
prospect


5.
SOLE RISK. JEX MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO
THE QUALITY, ACCURACY AND COMPLETENESS OF THE PROSPECT INFORMATION, AND CONTANGO
EXPRESSLY ACKNOWLEDGES THE INHERANT RISK OF ERROR IN THE ACQUISITION, PROCESSING
AND INTERPRETATION OF PROSPECT INFORMATION. CONTANGO AGREES THAT IT IS NOT
ENTITLED TO RELY ON THE ACCURACY OR COMPLETENESS OF THE PROSPECT INFORMATION.
CONTANGO AGREES THAT IT IS ACCEPTING AND USING THE PROSPECT INFORMATION AT ITS
SOLE RISK.



6.
Governing Law. This agreement shall be governed by and interpreted in accordance
with the laws of the state of Texas without giving effect to its conflicts of
laws provisions. Venue for any claim or causes of action brought under this
agreement shall be in Harris County, Texas.





WHEREFORE, the Parties hereto have executed this Agreement as of the date first
above written.




CONTANGO OIL & GAS COMPANY


By: /s/ SERGIO CASTRO
Name: Sergio Castro
Title: Vice President






JUNEAU EXPLORATION, L.P.


By Juneau GP, LLC
Its General Partner


By: /s/ JOHN B. JUNEAU
Name: John B. Juneau
Title: Sole Manager

